             Case 3:18-cv-00535-JSC Document 99 Filed 01/28/19 Page 1 of 5



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   DAVID L. ANDERSON
 3 United States Attorney

 4 CARLOTTA P. WELLS
   Assistant Branch Director
 5 Civil Division

 6 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   1100 L St. NW
 9 Washington, DC 20005
   Tel: (202) 305-8648
10 Fax: (202) 616-8470
   E-mail: steven.a.myers@usdoj.gov
11
   Attorneys for Defendants
12
   Jennifer A. Reisch (CA Bar # 223671)
13 Equal Rights Advocates
   1170 Market Street, Suite 700
14 San Francisco, CA 94102
   Ph: (415) 896-0672
15 Fax: (415) 231-0011
   Email: jreish@equalrightsadvocates.org
16
   Javier M. Guzman*, Robin F. Thurston*, Karianne Jones*
17 Democracy Forward Foundation
   1333 H St. NW
18 Washington, DC 20005
   Ph: (202) 448-9090
19 Fax: (202) 701-1775
   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
20 kjones@democracyforward.org

21 Leecia Welch (CA Bar No. 208741), Alice Y. Abrokwa*
   National Center for Youth Law
22 405 14th Street, 15th Floor
   Oakland, CA 94612, and
23 1313 L Street, NW, Suite 130
   Washington, DC 20005
24 Ph: (510) 835-8098
   Fax: (510) 835-8099
25 Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org

26 Emily Martin*, Neena Chaudhry*, Sunu Chandy*
   National Women’s Law Center
27 11 Dupont Circle, NW, Suite 800
   Washington, DC 20036
28 Ph: (202) 588-5180
   Fax: (202) 588-5185
    STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
               Case 3:18-cv-00535-JSC Document 99 Filed 01/28/19 Page 2 of 5



 1 Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org

 2 *pro hac vice

 3 Attorneys for Plaintiffs

 4 WENDY MURPHY, Pro Hac Vice
   wmurphy@nesl.edu
 5 New England Law/Boston
   154 Stuart Street
 6 Boston, MA 02116
   Telephone: (617)422-7410
 7
   JEFFREY L. FILLERUP (SBN 120543)
 8 jfillerup@rinconlawllp.com
   RINCON LAW LLP
 9 200 California St., Suite 400
   San Francisco, CA 94111
10 Telephone: (415) 996-8199

11 Attorneys for The Women’s and Children’s Advocacy Project,
   Equal Means Equal, National Coalition Against Violent Athletes,
12 Allies Reaching for Equality, Women Matter, We Are Woman,
   and SAFE Campuses, LLC
13

14                                    UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16                                         SAN FRANCISCO DIVISION
17
     SURVJUSTICE, INC.,                                  )   Case No. 18-cv-00535-JSC
18                                                       )
     EQUAL RIGHTS ADVOCATES, and
     VICTIM RIGHTS LAW CENTER,                           )   STIPULATED REQUEST FOR ORDER
19                                                       )   CHANGING HEARING DATES AND
              Plaintiffs,                                )   PROPOSED ORDER
20                                                       )
         v.                                              )
21                                                       )
     ELISABETH D. DEVOS,                                 )
22                                                       )
     in her official capacity as Secretary of Education, )
23   KENNETH L. MARCUS,                                  )
     in his official capacity as Assistant Secretary for )
24   Civil Rights, and                                   )
     U.S. DEPARTMENT OF EDUCATION,                       )
25                                                       )
                                                         )
26            Defendants.                                )
27

28

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
             Case 3:18-cv-00535-JSC Document 99 Filed 01/28/19 Page 3 of 5



 1         Subject to the Court’s approval and pursuant to Local Rule 7-7, the parties through their

 2 undersigned counsel of record HEREBY STIPULATE as follows:

 3         1. On January 16, 2019, the Court entered an order vacating the February 14, 2019, hearing date

 4            on Defendants’ motion to dismiss (ECF No. 95). See ECF No. 98. The Court directed the

 5            parties to “schedule a new hearing date within three days of the government reopening.” Id.

 6            at 2. The Court further ordered that “[i] the shutdown ends on or before January 29, 2019,

 7            Defendants’ reply shall be due 14 days after the shutdown ends and the relevant

 8            appropriations are restored.” Id. at 1.

 9         2. As of January 25, 2019, funding was restored through February 15, 2019, for the Department

10            of Justice, and the Department resumed its usual civil litigation functions. Pursuant to the

11            Court’s order, Defendants’ reply brief is accordingly due February 8, 2019.

12         3. Plaintiffs and Defendants have conferred and mutually agreed to request that the Court hear

13            Defendants’ motion to dismiss on March 7, 2019 at 9:00 a.m.

14         4. Separately, a hearing on the motion to intervene filed by the Women’s and Children’s

15            Advocacy Project and several other entities currently remains scheduled for February 14,

16            2019. Plaintiffs, Defendants, and the putative intervenors have conferred and mutually

17            agreed to request that the Court also hear the motion to intervene on March 7, 2019 at 9:00

18            a.m.

19         Date: January 28, 2019                       Respectfully submitted,

20                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
21
                                                        DAVID L. ANDERSON
22                                                      United States Attorney

23                                                      CARLOTTA P. WELLS
                                                        Assistant Branch Director
24                                                      Civil Division

25                                                      /s/ Steven A. Myers
                                                        STEVEN A. MYERS (NY Bar # 4823043)
26                                                      BENJAMIN T. TAKEMOTO (CA Bar # 308075)
                                                        Trial Attorneys
27                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
28                                                      1100 L St. NW
                                                        Washington, DC 20005
     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
              Case 3:18-cv-00535-JSC Document 99 Filed 01/28/19 Page 4 of 5



 1                                                     Tel: (202) 305-8648
                                                       Fax: (202) 616-8470
 2                                                     E-mail: steven.a.myers@usdoj.gov

 3                                                     Attorneys for Defendants

 4                                                     /s/ Robin F. Thurston
                                                       Democracy Forward Foundation
 5                                                     1333 H St. NW
 6                                                     Washington, DC 20005
                                                       Ph: (202) 448-9090
 7                                                     Fax: (202) 701-1775
                                                       Email: rthurston@democracyforward.org
 8
                                                       Attorneys for Plaintiffs.
 9
                                                       /s/ Wendy Murphy
10                                                     WENDY MURPHY, Pro Hac Vice
                                                       wmurphy@nesl.edu
11                                                     New England Law/Boston
                                                       154 Stuart Street
12                                                     Boston, MA 02116
                                                       Telephone: (617)422-7410
13
                                                       JEFFREY L. FILLERUP (SBN 120543)
14                                                     jfillerup@rinconlawllp.com
                                                       RINCON LAW LLP
15                                                     200 California St., Suite 400
                                                       San Francisco, CA 94111
16                                                     Telephone: (415) 996-8199
17                                                     Attorneys for The Women’s and Children’s
                                                       Advocacy Project, Equal Means Equal, National
18                                                     Coalition Against Violent Athletes, Allies Reaching
19                                                     for Equality, Women Matter, We Are Woman,
                                                       and SAFE Campuses, LLC
20

21                                    LOCAL RULE 5-1(i) ATTESTATION
22         I attest that I have obtained Robin F. Thurston’s and Wendy Murphy’s concurrence in the filing
23 of this document.

24                                              /s/ Steven A. Myers
                                                Steven A. Myers
25

26

27

28

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
             Case 3:18-cv-00535-JSC Document 99 Filed 01/28/19 Page 5 of 5



 1                                        [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED. The motion to dismiss pending at ECF

 3 No. 95 and the motion to intervene pending at ECF No. 89 shall each be heard on March 7, 2019, at 9:00

 4 a.m.

 5 Dated: __________________________                  __________________________________
                                                      JACQUELINE SCOTT CORLEY
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
